       Case 6:16-mj-00079-MJS Document 31 Filed 05/15/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     OLIVIER MARTIN ADZIMAH
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:16-mj-00079-JDP
12                    Plaintiff,                   STIPULATION TO VACATE
                                                   REVIEW HEARING; ORDER
13   vs.
14   OLIVIER MARTIN ADZIMAH,
15                    Defendant.
16
17          The parties, through their respective counsel, Susan St. Vincent, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Olivier Martin Adzimah, hereby stipulate and jointly move
20   this Court to vacate the review hearing currently calendared for May 19, 2020.
21          On September 22, 2017, the Honorable Michael J. Seng sentenced Mr. Adzimah to a term
22   of 24 months unsupervised probation and to pay a fine and special assessments totaling
23   $2,500.00. On June 25, 2019, the Honorable Jeremy D. Peterson sentenced Mr. Adzimah on a
24   violation of probation to 20 days in custody commencing on July 26, 2019 and an additional 12
25   months unsupervised probation. Mr. Adzimah completed his custody sentence, has paid his fine
26   in full and is in compliance with all terms of his sentence of probation. Because Mr. Adzimah’s
27   term of incarceration was less than 30 consecutive days, it is concurrent with his term of
28   probation. 18 U.S.C. § 3564(b). The undersigned defense counsel respectfully moves the
       Case 6:16-mj-00079-MJS Document 31 Filed 05/15/20 Page 2 of 3


 1   court to vacate the review hearing. The government does not object.
 2                                              Respectfully submitted,
 3
                                                McGREGOR W. SCOTT
 4                                              United States Attorney
 5   Dated: May 14, 2020                        /s/ Susan St. Vincent
                                                SUSAN ST. VINCENT
 6                                              Acting Legal Officer
                                                National Park Service
 7                                              Yosemite National Park
 8
 9                                              HEATHER E. WILLIAMS
                                                Federal Defender
10
11   Dated: May 14, 2020                        /s/ Benjamin A. Gerson
                                                BENJAMIN A. GERSON
12                                              Assistant Federal Defender
                                                Attorney for Defendant
13                                              OLIVIER MARTIN ADZIMAH
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Adzimah – Stipulation to
     Vacate Review Hearing                          2
       Case 6:16-mj-00079-MJS Document 31 Filed 05/15/20 Page 3 of 3


 1                                                ORDER
 2            Based on the parties’ joint representation that Mr. Adzimah is in compliance with the
 3   conditions of his probation, the court vacates the review hearing in case 6:16-mj-00079-JDP
 4   scheduled for May 19, 2020, at 10:00 a.m.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:      May 14, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Adzimah – Stipulation to
     Vacate Review Hearing                            3
